IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00351-CR
No. 10-08-00352-CR
 
Reginald Darrel Taylor,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 82nd District Court
Falls County, Texas
Trial Court Nos. 8418 and 8441
 

MEMORANDUM  Opinion





 
            Reginald Darrel Taylor pled guilty to
possession with the intent to deliver a controlled substance.  See Tex. Health & Safety Code Ann. §
481.112(c) (Vernon 2003); (10-08-00351-CR).  Taylor also pled guilty to
aggravated assault with a deadly weapon.  See Tex. Penal Code Ann. § 22.02(a)(2) (Vernon Supp. 2008);
(10-08-00352-CR).  He was sentenced to 7 years in prison for each offense.  Taylor appealed both of his convictions.  The notice of appeal, which included both trial
court case numbers, was filed almost 7 months after the date the sentences were
imposed.  Further, the trial court signed certifications of defendant’s right
of appeal which indicated Taylor had no right to appeal his convictions and
waived his right to appeal.
            In a letter dated October 20, 2008, the Clerk of this Court notified Taylor that his appeals were subject to dismissal
because it appeared that the notice of appeal was untimely and that the
certifications of defendant’s right of appeal indicated that Taylor had no
right of appeal and waived his right to appeal.  The Clerk also warned Taylor that his appeals could be dismissed unless, within 21 days of the date of the
letter, a response was filed showing grounds for continuing the appeals.  More
than 21 days have passed, and Taylor has not filed a response.
            Accordingly, his appeals are
dismissed.  See Tex. R. App. P.
44.3, 25.2(d). 
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Dismissed
Opinion
delivered and filed December 23, 2008
Do
not publish 
[CR25]